DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 & 18 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Dimick et al. US Pat No. 10,175,213.

With respect to claim 17, Dimick teaches a gas-concentration measurement system comprising:
a light source (fig 1, light source) configured to illuminate a volume of space including a gas (col 6, lines 1-7);
a light detector (fig 1, spectrometer) configured to measure an amount of light from the light source
after the light has propagated through a portion of the volume of space including the gas (col 5, lines 8-15); and
a catalyst configured to remove the gas “desulfurization” (col 3, lines 35-40) (col 2, lines 35-40) from the volume during measurement of the light from the light source “spectroscopically interrogate the adsorbent and/or catalyst” (abstract, lines 10-12).

With respect to claim 18 according to claim 17, Dimick teaches the gas-concentration measurement system wherein the light source is a UV LED (fig 1, UV-Vis Probe), wherein the light detector is a UV detector, and wherein the light is UV light (fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space US Pub No. 2019/0100318 in view of Birnkrant et al. US Pat No. 10,339,778 in further view of paper of Yoshinobu Aoyagi, “High-Sensitivity Ozone Sensing Using 280 nm Deep Ultraviolet Light-Emitting Diode for Detection of Natural Hazard Ozone”, May 13th, 2012 hereafter Aoyagi.

With respect to claim 1, Space teaches a method of measuring a gas concentration, the method comprising:
determining, via a processor “general-purpose processors” (fig 1, 30) (fig 1, 40) (0077, lines 1-8 & 13-15), a gas concentration in the volume of space based on the measured first illumination level (0061),
wherein the volume of space is configured to be in fluid communication with a gas recirculation (abstract, lines 1-3) flow path (fig 1,60) including a catalyst “photo catalytic” (fig 1, 44), the catalyst configured to substantially remove the gas from the volume of space (0021).

Space does not teach illuminating with a light source a volume of space that includes a gas measuring with a detector a first illumination level of the volume of space.
 
Birnkrant, in the same field of endeavor as Space of measuring the air quality of an aircraft cabin (col 3, lines 46-50), teaches an air quality sensor may comprise a light source and detector configured to monitor a gas within a volume of space (col 3, lines 39-43).

Birnkrant does not teach measuring illumination level.

Aoyagi, in the same field of endeavor as Space of ozone detection, teaches an ultraviolet LED and detector measures light intensities i.e. illumination level to determine ozone concentrations (pg. 698, col 1, ¶1, lines 40-45) (fig 6) (fig 4).  Aoyagi further teaches the light source and detector have the advantages of being very compact, having a long lifetime, and being free from any harmful materials (pg. 695, col 2, ¶ 2, lines 4-7). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Space’s ozone air quality sensor for Aoyagi’s ultraviolet LED light source and detector as a design choice for detecting harmful concentrations of ozone gas generated from industrial use.

With respect to claim 3 according to claim 1, the combination teaches method wherein the gas is ozone (0057 Space).

With respect to claim 4 according to claim 1, the combination teaches the method wherein the first illumination level comprises ultraviolet (UV) light and the light source comprises a UV light emitting diode (LED) (fig 4 Aoyagi).

With respect to claim 5 according to claim 1, the combination teaches method wherein the volume of space is defined by a gas housing “air passage” (fig 1, 58 Space) configured constrain the gas to flow through the volume of space (0072, lines 15-20 Space).

With respect to claim 7 according to claim 5, the combination teaches method wherein the gas housing is configured to protect an inner surface of the gas housing from adverse environmental conditions “air passage” (fig 1, 58 Space).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space US Pub No. 2019/0100318 in view of paper of Yoshinobu Aoyagi, “High-Sensitivity Ozone Sensing Using 280 nm Deep Ultraviolet Light-Emitting Diode for Detection of Natural Hazard Ozone”, May 13th, 2012 hereafter Aoyagi.

With respect to claim 17, Space teaches a gas-concentration measurement system comprising:
a catalyst “photo catalytic” (fig 1, 44) (0021) configured to remove the gas from the volume during measurement (fig 1, 30 & 40) (0061, lines 5-15).

Space does not teach a light source and a light detector configured to measure an amount of light.

Aoyagi, in the same field of endeavor as Space of ozone detection, teaches an ultraviolet LED and detector measures light intensities i.e. amount of light to determine ozone concentrations (pg. 698, col 1, ¶1, lines 40-45) (fig 6) (fig 4).  Aoyagi further teaches the light source and detector have the advantages of being very compact, having a long lifetime, and being free from any harmful materials (pg. 695, col 2, ¶ 2, lines 4-7). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute Space’s ozone air quality sensor for Aoyagi’s ultraviolet LED light source and detector as a design choice for detecting harmful concentrations of ozone gas generated from industrial use.

With respect to claim 18 according to claim 17, the combination teaches the gas-concentration measurement system wherein the light source is a UV LED, wherein the light detector is a UV detector, and wherein the light is UV light (fig 4 Aoyagi) (fig 3 Aoyagi).

With respect to claim 19 according to claim 17, the combination teaches a gas housing “air passage” (fig 1, 58 Space) defining the volume of space and configured to provide a flow path for the gas “air is supplied” (0072, lines 15-20 Space), wherein the gas housing is configured to protect an inner surface of the gas housing from degradation during flight environmental conditions (fig 1).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wodjenski et al. US Pub No. 2005/0087072 & Profeta et al. US Pat No. 4,302,206.

Allowable Subject Matter
Claims 2,6,8-10, & 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “measuring, with the detector, a second illumination level of the volume of space with the gas removed from the volume of space; and determining, via the processor, the gas concentration in the volume of space based on a comparison of the second illumination level of the volume and the first illumination level of the volume”, in combination with the rest of the limitations of claim 2.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “closing one or more valves configured to shut off fluid communication between the gas housing, a fluid inlet, and a fluid outlet;”, in combination with the rest of the limitations of claim 6.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein a sensor housing is configured to house and protect the light source, the detector, the processor, the gas housing, the recirculation flow path, the pump, the one or more valves, the fluid inlet, and the fluid outlet from mechanical stress”, in combination with the rest of the limitations of claim 8.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “
wherein the volume is in fluid communication with a gas inlet and a gas outlet, wherein the gas inlet and the gas outlet are configured to allow a gas to flow through the volume”, in combination with the rest of the limitations of claim 11.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a sensor housing configured to house the UV LED, the UV detector, the gas housing, and the catalyst, wherein the sensor housing is configured to maintain a measurement geometry during flight environmental conditions”, in combination with the rest of the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877